              Case 15-11127-AJC        Doc 180     Filed 09/14/20    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

In Re:
BERNARDO DAVILA, JR.                                   Case No: 15-11127-AJC
SSN: XXX-XX-6356                                       Chapter 13

              Debtor          /



    MOTION TO DEEM MORTGAGE CURRENT WITH FCB REO ASSETS, LLC

       COMES NOW, Debtor, BERNARDO DAVILA, JR., by and through undersigned

counsel and files this Motion to Deem Mortgage Current with U.S. Bank Trust National

Association, c/o BSI Financial Services (“Lender”) and as grounds states as follows:


   1. Debtor filed this Chapter 13 case on January 21, 2015 and made arrearage and ongoing

       payments to U.S. Bank Trust National Association, c/o BSI Financial Services for the

       duration of the 60-month Chapter 13 Plan.

   2. According to the Trustee’s records, the Debtor has paid, and the Trustee has disbursed

       $81,951.33 in regular and ongoing payments and $30,314.15 in arrears payments to the

       Lender pursuant to the terms of the Eight Modified Chapter 13 Plan, see DE No. 167.

   3. Accordingly, the Debtor seeks an Order that deems the mortgage held by U.S. Bank Trust

       National Association, c/o BSI Financial Services on real property located at 8980 S.W. 4th

       Lane, Miami, FL 33174 current.

       WHEREFORE, the Debtor BERNARDO DAVILA, JR., respectfully moves this Court to

   enter an Order granting this Motion to Deem Mortgage Current with U.S. Bank Trust National

   Association, c/o BSI Financial Services and for any such further relief this Honorable Court

   deems just and proper.
              Case 15-11127-AJC         Doc 180     Filed 09/14/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the above and foregoing was furnished
by CM/ECF to Nancy K. Neidich, Trustee, and to U.S. Bank Trust National Association, c/o BSI
Financial Services, C/O Chase Berger, Esq., for Ghidotti Berger, LLP., 1031 North Miami Beach
Blvd, North Miami Beach, FL 33162, via email to bknotifications@ghidottiberger.com and all
creditors listed on the Creditor Matrix, this 14th day of September, 2020.

                 CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(B)
    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).



                                                     Respectfully submitted,
                                                     NAVARRO │ McKOWN
                                                     66 West Flagler Street, 6th Floor
                                                     Miami, FL 33130
                                                     Telephone: 305-447-8707
                                                     Facsimile: 305-447-3787

                                                     By: /s/ Luis Navarro
                                                     Luis F. Navarro, Esq.
                                                     Florida Bar No.: 629359
